OFFICE      OF THE ATTORNEY GENERAL             OF TEXAS
                                     AUSTIN
 GROVERSELLERS
ATTORNEY   GENERAL




Honorable   Coke ‘3. Stevchson
Governor of Texas
Austin,   Texas

Deax Governor:                         Opi:lion X0. O-5779
                                       iie : Portion    of ariaed forces   now in
                                              servict   of United States    Govern-
                                              -Tent entitled    to vote in coming
                                              Texas pri:mry     elections,  and a
                                            > related   question.

           We ore in receipt of your letter   of December 29,
1943, in lvhich you ask our advice  in anslVer to the follov*ing
questions:

              i’l . Yhat portion   of the arned forces      now in
       the service     of the United Ltctes    goverment     is
       entitled     to vote in our cof?inp, pri!:lary elections?

              0'2, In the event that             any portion   of      such
       forces    is entitled to vote,            then >>.I11 you    also      ad-
       vise i3e as to the i)rocedure             to be followed        in    order
       to vote absentee?”

            In answer         to 1our     first   question  we direet atten-
tion.to   Sections   1       and 2 of     Article   6 of the Texas Constitu-
tion;   as well as to         Section     40 of Article    16 of the Constitu-
tion,   an& Articles         2954 and     7046 of the :?evised Civil   Statutes
of Texas.

                 Section    1 of Article      6 of   the Constitution             reads   as
follows    :

             “The follovilng        classes  of      persons   shall        not    be
       allcmed  to vote in         this State,       towit:

                 “First:     Persons     under   twenty-one    years        of    age.
                                                ,
Bonorable   Coke 3.     Stevenson,       poge   2



            *lSccond:     Idiots     :jnd lumtica.

            “Third :     All   paupers     supported   by any county.

             “Fourth:  ill  persons         convicted  of ony felony,
      subject   to such exceptions          as the Legislature   nay make.

            “Fifth:      1:ll soldiers,    iaarines and seamen,
      employed in the service          of the Ariv or Navy of the
      United States.        Provided    that this restriction       shall,
      not apply to officers        .of the 1:ational     Guard of Texas,
      the h’ational     Guard Zeserve,      the Officers    Zeserve   Corps
      of the United States,         nor to enlisted      men of the
      National     Guard, the Kational       Guard ;ieserve,    and the
      Organized     ;Honorable       Coke R.'Stevenson,        pa&e 3



         his wife and receive        the receipt    therefor.     I?2
         like mhner ths wife my pay the poll tax of her
         husband and receive        the receipt    therefor:     The
         Legislature      my authorize     absentee    voting.    Am2
         this provision       of the Constitution      shall be self-
         enacting    :?ithout   the necessity    of further    legis-
         lation."

               Section   40 of Article         16 of   our   Constitution      pro-
vides,      in part,   as follows:

                "Provided    that nothing        in this Constitution
         shall be construed       to prohibit        an officer      or enlisted
         man of the National        Guard. auci the Lational            Guard RL-
         TZi!ve, or an officer       in the Officers          Xese'rve Corps of
         the United States,       or an enlisted         i:lan in the Organized
         Reserves    of the United,States;           or retired      officers     of
         the United States Amy, Navy, and Marine Corps, and
         retired   warrant officers,           and retired     enlisted      men of
         the United States Army, Navy, and biarine Corps,                     from
         holding    in conjunction       l;iith such office       any~other      of-
         fice   or &oosition    of honor. , trust or -orofit. , under this
         State or the United States,             or from voting at an
         Election;      General,    Special      or Primry.in        this 3
         when othervvlse     qualified.'1         (jmphasis    ours)

                Article  2954, Ii.
                                Ii. C. 5.; in the vJords of Section  1
of Article       6 of the Constitution,    with the exception   that
the fifth       class, of persons who by that statute shall     not be
permitted       to vote are listed    as:

                "All soldiers,       marines and seamen employed
         in the service     of     the army or navy of the United
         States."

             It will  be Sean that this provision     of the etatute
has been superseded      by the provisions of Stiction   l-of   Article
6 and Section    k0 of Article   16 of the Constitution,      so that.
the linitstion     of this statute need not here be considered,

          Section           3 of Article  7 of the Constitution  provides
that the poll tax           of one dollar   on every inhabitant of the
State between the           ages of twen.ty-one and sixty years shall be
Honorable    Coke R. Stevenson,        page 4



set apart annually        for the benefit      of the public      schools.
Section    1 of Article      8 of the Constitution        provides     that
the Legislature       nay iilposz a 2011 tax.        Pursuant to the pro-
visions    of Articles      7 ani! 8 of the Constitution        the Legisla-~
ture
_      has   illposed  a  1011   tax   by  the onactrJent   of  iirticle    701.,.6,
s. c. s.,      which  reads   as  follows:

              “There shall be levied        and collected       from
      every lerssn     betlveen the ages of twenty-one             and
      3i;rty years,     resident    within    this State on the
      first    day of January of each year (Indians              not.
      ta;:ed,   and persona ksane,         blind,    deaf or dumb,
      or those who have lost one hand.or              foot,   3:’ are
      pemanently      disabled,     excepted),     an annual poll
      tax of one dolla?       md f ift;-    cents,    one dollar      for
      the benefit     of the free schools,         and fifty      cents
      for general     reveme     purposes.       Said tax shall be
      collected     and accounted      for by the tax collector
      each year acd ap:jropriated          as herein     required.       NO
      county shall     levy ilore than %enty-five            cents poll
      tax for county purposes.            The 2011 tax due from
      citizens     of uilorgahiv,ed    counties    shall    be Faid. in
      the county to v;hich thz unorganized              county is at-
      tached for judicial        purposes.*?

             Article    2959,   V. A. C. L.,      provides     that:

             “A poll ta;; shall       be collected      f?oi? every
      person between the ages of kdenty-one                 (21) and
      sixty    (60) years who resided         in this State on the
      first   day of January preceding           its levy,      Indiana
      not taxed,     persons     insane,   blind,    deaf or-dumb,
      those who have lost          a hand or foot,      those perna-
      nently    disabled,     and all disabled       veterans     of foreign
      wars, where such disability           is forty      (l+O$) per cent
      or more, excepted.           It shall be paid at any time
      between the first        clay of October and the first            day
      of .February     following;      and the person when he pays
      it,   shall   be entitled      to his poll tax receipt,           even
      if his other taxes are unpaid.”

            Article   5840, R. C. S., provides        that certain   of-
ficers   and enlisted    neh of the active    militia     of this State
shall be entitled     to an exemption from the payment of all
poll taxes except the poll tax prescribed           by the Constitu-
tion for.the    support of the public     schools,     and Article   5841,
il. c. s., .provides    the ulethod of taking advantage of such
exemption.
Iionoroble      Coke ~,ic ;tcvmL:oh,   pare    5



            The fore:,oini   cocotitutional     and statutory  provi-
sious set out the ,;anlilicotions        of a voter ih this State.
It Vii11 be seen, t!ieh, t>ot ih ori;er      to  vote ii1 the coming
primary elections     of this ;Ztc;te, the voter i,xmt ileL;t the fol-
lowing, conditions:

                a.   He nust   have attained       the age of   t-:.xty-one
years.
              b.   Ife mst   be a citizen  of the United states.
              ci. He must have resided     in this Stat?   me year
next srecedinf.      the election   and the last six r?o?tns in the
district    or county in which he offers        to vote...
              cl6 iIc uust hove paid his poll tax, to :;hich he
beca;ne subject      on January 1, 191+3, and which rrust be paid
before    February    1, 1944..
              e.   Ile must be subje~ct to none of the disquali-
fications     set out in Section     1 of Article   6 of the Gonstitu-
tion.

               No::, the disquolificutions       naned in joction         1 of
Article      6 of the Constitution,       ac pointed  out above,         include:

                  “All soldiers,.   zmines       and semen,   employed in
          the service      of the Arrx or Lavy of the Unite,“, States.
          Provided     that this   restriction       shall not apply to of-
          ficers    of the Xational      Guard of Texas,, the i;.lt,ional
          Guard Xeserve,      the Officers       Xeserve Corps of the United
          States,     nor to retired     officers     of the United States
          Amy, Navy,. and Marine Corps, and retired             xaxant    of-
          ficers    and retired    enlisted     nen of the Unit::d States
          Army, Navy and Marine Corps 2’

            And Section    l+O of Article    16 of the Constitution
provides   that “nothing     in this Constitution      shall  be construed
to prohibit11   any of the officers       or inen excepted   in the proviso
of Section    1 of Article    6 llfrom voting at any Election;         General,
Special   or Primary,    in this State when otherwise        qualifiefJW

           i3ach of the above-quoted  poptions    of Articles    6 and
16 of our Constitution   were added by menbent        in 1932; at
that time the Amy of the United States was conposed           of the
Regular Amy, .the Kational    Guard while in the service       of the
United States,   and the Organized. Reserves   including    the
Uonorable    Coke R. Stevemon,        poge   6




              “The Arflny of the United states           shall ccnsist
       of the ;le&ular Amy,         the Idotional    Guard of t:.le United
      States,     the Officers’      iteserve   Corps,    the- Or+izized
      Reserves,     and the Enlisted         &serve    ,Corps, GF! shall
       include   persons    iilcucted     into th;;: land forcce      ci’ the
      ‘Jnited States     Uido?    sections     301-31s of a::-eaii::      to
       Title   50.”   U. S. C. 1;. , Title        10, Ch. 1, Se-. 2.

             The ;:egular    Amy was then        and is   no:; defined    as
follows:

              “The Regular ;mcr~ is the permnent               military
       establishilent,      which is maintained          both in peace,and
       in war according         to l%~.~* U. S. C. L., Title            10,
      Ch. 1, Sec. 3.
                                                                        c
              While we find no statutory            definition     of tke
Regular Navy, by a parity             of reasoning     it consista      of the
permanent naval establishizent,             :vhich is nailltainsd       both in
peace and war according             to law.    It is clear     thst e.either
the Regular        L;rmyll nor the “Regular Xavyl’ comprezerds              the
various    reserve     forces    i.iho go to mke up, either          rhe Arq
or the Navy of the United States.                 It is equall)-     clear that
neither    such reserve       fozces    nor lemons       inducteZ! ?.nto the
land and naval forces           under the provisions         of th3 Selective
Service    Act of 1940, when called            to active     duty, are members
of the Llegular Arrqjl or of the ;iagular Navy.                Craner v. Shep-
pard, 167 3. W. (2d) 147.

            In the Cramer case the Supreme Court of this State
had before   it the question        of whether an officer        appointed
under the provisions        of Section     513, Title    10, U. S. C. A.
as amended, June 15, 1933, c. 87, Sec. 20, 48 Stat.                  161;~ Sept.
9, 1940, 9. 717, Title          I, Sec. 101, ‘54 Stat.     875, could continue
to hold civil    office     in this State under the provisions            of
Section  40 of Article        16 of our Constitution.         In holding     that
he could continue       to’hold    such,civil   office    the Supreme Court,
speaking   through Justice        Sharp, after    statiug    that the terms
used in the constitutional          aiJendment iaust be understood        as
defined   by the then existing         federal  statutes,     stated:
Honorable    Coke 2.     Stevenson,      page 7



              ‘IAt that ti1n.e the ‘Officers             &serve      COT>S’,
      as mpressed          In Section      351, 10 7. S. C. A., -'~xl~~.e?
      all officers         assignerl     ts ‘sectims        corresp;ol:iirx;      to
      the various        branch6.s of the Re;;uiar Army, h?.? of such
      additional        sections      as th6 Fresident         may zLi.i$=,:t, . , ,‘I.
      and, as express61            in Section      513, ‘in tim         CC xr      d!~!
      OffiCbf     OS the degslar          Amy nay DE eppoinz:=,? :.: :!:gher
      temporary rank wit:,:>rit vacating                h1.s ,;36,rruene::1:,sovmi.s--
      sion.     such aanointments          in gral6s       below that ,>;; br;M!:iei
      general     btini,’ :na16 by the Tr6sLdect              alone,    )Jf~-~~_l!=- cited.
      Any other holding            woul.3 destroy       the very o)J$ect sought
      to be obtained          by the adoption         of the amendne.nts.

              *Judge 3ixon was under 45 years of age on August
      14, 1942.       Fie is not in the Regular Army for th6 fol-
      lowing reasons:         (1) Regular Army commissions          are in
      the psrmanent organization          as dsfined     in Section     3
      above,    and ar6 for a definite         period   of time or for
      life.      (2) Section     513 proviles     ‘that   an appointment,
      other than that of th6 Regular Amy made in time of
      war, shall      continue    until  six months after       its termina-
      tion. ) He was not a memb6.r of the National                Guard because
      he was not in any ,Honorable   Cokb R. Stbvsnson,         page   8



             We     tnink the peo!:l6,       by th6 aioption         of the
      am6nlmbnts,       intenJ6-i    to svoil     th6 inhibitions        con-
      tain6,d in th6 th6n existing             Constitution       with
      r6SpbCt t0 dual Office           holding.       . . The people
      no doubt considex%l,          Whbn t!Iby adop'ted these 7:1?I?d-
      ments, that the publfc's           wblfare       woul,3. be be-t:,,:;:.
      sbrv63 by allowing          these classes        to sbrve tht II,,ete
      an2 the Nation in th6 riilitary               Units   nambd, wi~:..e
      at the Sam6 tine rend6ring              servict     to th6 Stat? as
      civil    officers."

              No cas6 involving        the right of reserve       naval
officers,     m6mbbrS of the ?!arine Corps, or pbrsons inducted
into the land an% naval fOrC6S under th6 provisions                  of ths
Selbctive     Service      and Training   Act of 1940, to hold civil
officb    or to vote has been dbcidbd by our courts.                Howev6r)
in Attorney     Gbnbral's      opinion   Fo. o-5039, 'this     :dspartment has
ruled that the provisions           of S6ction   40 of Articl6      16 exempt
all r6s6rve      officers     commissioned    in any branch of the land
and naval forces         from the constitutional      inhibition     against
dual offic6      holding,     an1 that the Sam6 rul6 applies          to pEr-
sons inducted       into th6 1an-l an4 naval forces        under th6 pro-
visions     of the Selective       Trainina u and Sbrvice    Act of 1940.

              This interpretation      of th6 constitutional         pro-
visions    her6 under COnSidbratiOn        is strongly     supported      by
th6 vfording of those provisions.            The exemption is extbnded
to "officers      in th6 Officbrs     Res61116 Corps of th6 United
States."      The  terms,   as  x361,  are 36neral     anti lescriptive.
Had th6 framers of thesb csnstit2tional             ambndments intended
t0 limit     thbir 6i'feCt t0 th6 Officers'       ReSbrV6 COrpS Of th6
&my of the United States          or to th6 Organize3       Reserve-
th6 Army of the Unitbmates             they could havs done so iii-
plain words.       Thbv >did not se6 fit      to so limit     ths constitu-
tional   provisions;      and as written,     th6 wording is broad enough
to include     all of the various      rbservb   officbrs     corps bblOngi!Ig
to the TJnitcd States       and all of thb orqaniz6-1 resbrves            belong-
ing to the Unitbd States.

           So construed,   th6 terms Wfficers     RbS6rV6   C0rp.S
of th6 United States"    and "Organized  REserVes of the 7Jnited
Statesn  embraoe all offiobrs    and all bnlisted   men, whether
enlisted  by draft or otherwisa,    who are m6mbera of the land
and naval fOrO6S of the United States,      6XCEpt those officers
and m6n who are a part of the Regular Army or of th6 Regular
Navy, that is, membcra of the permanent military        or naval
mtabliahment    of the United States.
Honorable    Coke R. Stevenson,      page 5



              You are, therefore,       advise4   that it is the
opinion    of this department that ~11 of the armed forces
of the United Stat&s,        except those who are members of the
permanent military        or naval estsblishment?~thst       15, rzembers
of the Regular Army or the Regular Navy, who are :,theiwise
qualified,     are entitlea      to vote at the coming p?iiX,:y      elec-
tions    in this State.      Any other construction       of stiei pro-
visions    would convict      the people of Texas of liscrloination
against    all those men of this State who, in the y~erfor.msnce
of their     patriotic    duty, are giving      their  time aid their     lives
to branches      of the armed services       other than the Army.       This
we are certein        the people of Texas $13. not inten.        to do, ~i.3.
this,    we are certain,      the people of Texas have not dgne ~by t!ie
passage of the constitutional           amen:lments under consideration.

              In answer to your sec0n.i question     you are advised
that the     qualifierf  voter who is in the arm63 forces,       in or?ei‘
to vote     absentee,   must pursue the saple course    as any other
voter.      Absentee voting    in this State is governed by Article
2956, V.     A. C. S.    That article  rea5s,  in part,   as follows:

              %ubdivision     1.  Any q,ualifie.l   elector   of
      this State who is absent from the county of his
      residence,     or because of sickness       OCRphysical    3is-
      ability    can not appear at the poll place in the
      election    precinct    of his residence,     on the 3ay of
      hoMing     any general,    speciel,   or primary election,
      may, nevertheless,‘cause        his vote to be cast at such
      an election      in the precinct    of his resiience     by com-
      pliance    with one or other of the methods hereinaftsr
      provMe3     for absentee voting.

              Y3ubdivision      2.~ Such elector       shall  make applioa-
      tion for an official         ballot     to the county clerk       in writ-
      ing signed by the elector,            or by a witness      at the lirec-
      tion of sai3. elector         in case of latter’s       inability     to
      make.such written         application      because   of physical    dis-
      ability.      Such application        shall    be accompanied     by the
      poll     tax receipt    or exemption certificate          of the elector,
      or, in lieu      thereof,     his affi,iavit     in writing     that same
      has been lost        or mislaid.      If the ground of application
      be sickness      or physical      disability     by reason of whioh
      the elector      cannot appear at the polling           place on
      election     day,. a certificate        of a Wly licensed        physician
Honorable   Coke R. Stev&nson,         page 10



      certifying     as to siuch sickness         or   lisability    shall
      accompany     the application.

            '1. . . .

            %ubdivision     4.    At any time not more cii:~:i
      twenty (20) dsys, nor less than three (3) .'.s;r.- prior
      to the late of such an election,           such elector  v?ho
      makes written    application      for a bsllot   as provided
      for in Subdivision      2 hereof,     shall be entitle,?  to
      have his ballot    cast at such an election         on com.@li-.
      ante with the following       provisions:

             "The application,           including      fifteen     cents
      (154,)to cover postage,              shall    be mailed to the County
      Clerk of the electorls             resi:Ience     whose -luty it shall
      be forthwith       to -mail to such elector             a blank officiai
      ballot    and ballot       envelope      as provided       in Subdivision
      3, which ballot         shall   be mar&cl by elector,             or by wit-
      ness at the direction            of sail      elector     in case of lat-
      ter's    inability      to mark such ballot            because of physical
      disabiiity,       in the presence          of a Notary Public        or other
      persons     qualified      unrler the law to take acknowledgments,
      and in the presence           of no other person except said
      witness     and/or such officer,             and in such manner that
      such officer        cannot know how the ballot               is .marked, and
      such ballot       shall    then in the presence            of such officer
      be folded      by the elector         0,7 by said witness         in case of
      physical     disability       of sai3 elector,          deposited    in said
      envelope,      the envelope        securely      sealed,     the endorsement
      filled     out, signs3      an3 sworn to by the elector,               orin
      case of physical          Aisebility,        then by the sail witness
      for an3 in behalf          of sail      elector,      and certified     by
      such officer        an3 then mailed by such officer,                postage
      prepaid,      to the County Clerk."

            Subdivision   3 provides   that any qualified  voter,
who expects    to be absent from the county of his residence      on
election  day, may vote absentee,      in person,  st anv time not
more than twenty days nor less than three days prior to the
date of such election,     an9 provi3es    the manner of suoh ab-
sentee voting.

            Other provisions          of the statute have reference     to
the duties    of the election         officials  as to the casting   of
absentee   ballots  and other         inci3ents  of absentee voting.
Honorable      Coke R. Stevenson,      paze      11



With   these    we are   not here    concerned.

             It should be pointed    out that while an ap$icetion
for a ballot     must be male ir. writing    un:ler the pr.c71,:.:.:ns of
Subdivisions     2 and 4, there is no restriction       as t- :.;,d time
of making such application,      except   that it must, o: :,surse,
be made in time that the ballot        may be received    an:1 returned
so as to reach’ the clerk     at least   three lays prier      ?o the
election;    there being no such restriction       upon the rlailing
of the application     as exists   as to voting    absentee     i 2 2erso.n)
which can only be done d,lring a period        not more    than twenty
3ays and not less than three lays prior          to the election      date.

            However, despite     the fact  that the application
may ba earlier,    the ballot    may not be cast,   and the clerk     is
not authorized   to mail a ballot      to an absent&a voter    sooner
than twenty days prior       to the date of the election,     under the
provisions   of Sub’iivision    4.

               In connection      with the foregoing      discussion     of
the qualifications         of voters     in this State it should be notel
that Section       3 of Article      7 of the Constitution       of this State
imposes a poll tax of one dollar              upon every inhabitant        of this
State between the ages of twenty-one              and sixty     years,   for the
benefit    of the public       free schools.      It should be further
noted that Section         1 of Article      8 of the Constitution       author-
izes the Legislature          to impose a poll      tax and that pursuant
to that article        the Legislature       has provided    for the levy of
a poll    tax, in the total        amount of one dollar        and fifty     cents,
one dollar      of such tax being for the benefit            of the public
free schools       an3 fifty     cents thereof    being for &eneral revenue
purposes.       Art. 7046, R. C. S., Article           2956, V. A. C. S. pro-
vides that such poll tax shall be collected-from                   ev&ry person
with certain       exceptions,     who resided in this State on the
first day of January preceding             its levy,    and that same shall
be paid between .the first           lay of October     an.1 the first     lay of
February     following     its levy.

               It’will   be seen    that   the    poll
                                             taxes imposed by the
foregoing constitutional an1 statutory      provisions for the
year 1943 are now due ani payable if they have not already
been paid. The Constitution    provides    that such taxes owing
by the ihdividuals subject  thereto    cannot now be released.~
Const., Sec. 55, Art. 3, as amended Nov. g, 1932. Neither
can the individuals~subject to such taxes be permitted to
9onorable    Coke R. Stevenson,       ~BFWJ12



person, with certain    exceptions,  who resided     in this
3tate on the first   ,day o f January preceding    its levy,  and
that sane shall be maid between the first        day of October
snd the first  day of Bebrusry following      its levy.

                  It will he seen that the poll taxe& imposed
by the foregoing      constitutional     and statutory      provisions
for the year 1943 are now due snd rsyable              if they have not
already    been paid.     The Constitution     provides     that sl>ch
taxes owing by the i-dividuals         subject    thereto    cann,A now
be released.     Const.,     Sec. 55, Art. 3, as amended 1:~. 8,
1932. ITeither can the individuals          subject      to such taxes
be nermitted    to vote at th e coming elections           un?.ci3 s::ch
individuals    have paid such taxes and have a receipt              syil.:r!c-
ing such payinent prior       to February   1, 19&J+. See Const.,
Sec. 2 of art. 6, supra.

                    Summarizing,     you are    advised,

                 First:    that all members of the armed forces
in the service   of the United States    Government,  except ::lembers
of the Regll.lar Army and the Regular :Tavy, are entitled      to
vote in: the coming, prinsry~elections    of this State,   provided
that they are otherwise     qualified  to vote in such elections.

                     Second:     Such voters    may vote absentee     in
exactly    the same manner as provided          for absentee   voting    by
other voters,        That is,    they may, (a) vote absentee,       in
person,    at the office       of the County Clerk of the county
of their    residence     at any time net more than twenty days
prior    to election     day and not less than three days prior
thereto.      (b) They may vote absentee         by mail by making
written    application      for a bqllot   in the statutory     manner.
Such.applicetion       may be made at any time prior         to the elec-
tion,    and upon such application        ballot   may be mailed to
the voter by the county clerk           at any time not more than
twenty deys prior        to.the   date of election;      The absentee
ballot    must be cast during a period not more than twenty
days end not less than three days prior to election                day.
        :   ,.
:   .                                                                            ., ~.




                 Eonorsble    Coke R.   Stevenson,    p3ge 13



                                    Trusting   that   the   foregoing     fully          answers
                 your   inquiry,   we 3rd

                                                               Very     truly       yours

                                                        AT'XR1EY GWERAL GF T?ZXAS

                                                                         /S/
                                                                        Ar3ell       Wiliiams
                                                                                    Assisbant

                                                                         /S/
                                                                         Fowler Roberts
                                                                               Assistant